UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6455



GEORGE VIA,

                                              Plaintiff - Appellant,

          versus


D. DAUGHTRY, Correctional Officer; P. HAR-
RISON, Supervising Lieutenant,

                                           Defendants - Appellees,


          and


RONALD ANGELONE, Director, Virginia Department
of Corrections; D. A. GARRAGHTY, Warden,
Greensville Correctional Center,

                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-99-176-2)


Submitted:    September 8, 2000       Decided:   September 15, 2000


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
George Via, Appellant Pro Se. Rick Randall Linker, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     George Via appeals the district court’s orders denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.       We have

reviewed the record and the district court’s opinions and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     See Via v. Daughtry, No. CA-99-176-2 (E.D. Va.

Aug. 26, 1999, & Mar. 14, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                   2